 1

 2

 3

 4

 5                                                                JS-6
 6

 7

 8

 9
                           UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11

12
     ANDREW KERR, an individual,               Case No: 8:18-cv-01160-AG-JDE
13
                         Plaintiff,
14                                             ORDER TO DISMISS PLAINTIFF’S
            v.                                 CLAIMS WITH PREJUDICE
15
     EXEL INC.; and DOES 1 through 25,         Filed:             04/04/18
16   inclusive,
                                               Trial Date:        None Set
17                       Defendant.
18

19

20          The Court, having considered the Parties’ Joint Stipulation to Dismiss
21   Claims with Prejudice, and finding good cause therefore, adopts the terms thereof
22   as the Order of the Court, and hereby orders that case no. 8:18-cv-01160-AG-JDE
23   be dismissed in its entirety with prejudice.
24

25          IT IS SO ORDERED
26
               10/9/2018
     Dated: _____________________            _________________________________
27
                                             United States District Court Judge
28                                            Andrew J Guilford

                                               1
                              ORDER FOR DISMISSAL WITH PREJUDICE
     FPDOCS 34568068.1
